DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered, where:
Claim 1 has been amended;
Claims 1-16 pending in this Office Action.
Response to Arguments
Applicant’s arguments, see pages 5-9 of the response, with respect to the currently claimed limitations of the electric motors sharing a single shaft, the efficiencies of the motors being different and the motor with the better efficiency, based on specific speed and torque requirements for the system, being selected and where at least a radial field motor and an axial field motor are provided for the single shaft for the system have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of the claims in view of Bangura et al. has been withdrawn. 
Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of: a propulsion system that includes a plurality of motors, where one motor includes a radial field motor and another motor includes an axial field motor, where motors share a main shaft, further where the efficiency maps of the motors differ and the motor with better efficiency under a speed and torque requirement is selected, in combination the other elements recited, not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618